 



Exhibit 10.14

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement entered into as of September 22, 2004,
(the “Effective Date”), by and between Remington Oil and Gas Corporation (the
“Company”) and                      (the “Executive”).

WHEREAS, the Company entered into an employment agreement with the Executive
effective                      (the “Employment Agreement”);

WHEREAS, as a result of extensions, the term of the Employment Agreement is set
to expire on                     ;

WHEREAS, Paragraph 4.2(3) of the Employment Agreement sets forth the Executive’s
benefits should the Executive terminate his employment with the Company for Good
Reason or his employment is terminated within 24 months of a Change of Control;

WHEREAS, it was the intent of the Compensation Committee and the Board of
Directors of the Company at the time of execution of the Employment Agreement
that upon the Executive’s termination of employment for the reasons covered in
Paragraph 4.2(3) of the Employment Agreement, the Executive shall, among other
things, be entitled, to 2.99 times the sum of his then current Base Salary and
the Targeted Bonus (not subject to reduction);

WHEREAS, Paragraph 4.2(3) of the Employment Agreement as executed makes
reference to the terms “two and ninety-nine one hundredths percent” and
“(2.99%)” that are inconsistent with the intent of the Employment Agreement; and

WHEREAS, the Compensation Committee of the Board wishes to clarify through this
Amendment to Employment Agreement that upon termination of the Executive’s
employment under the conditions contained in Paragraph 4.2(3), the Executive
shall, among other things, be entitled to 2.99 times the sum of his then current
Base Salary and the Targeted Bonus (not subject to reduction).

NOW, THEREFORE, in consideration of the agreements of the parties contained
herein, it is agreed as follows:



1.   Paragraph 4.2(3) of the Employment Agreement, as amended, is hereby amended
to read in subpart (b) as follows:       The Company shall pay the Executive as
severance pay and in lieu of any further compensation for periods subsequent to
the Termination Date, in a single payment, an amount in cash equal to 2.99 times
the sum of (i) the Executive’s then current Base Salary and (ii) the Targeted
Bonus (not subject to reduction),





--------------------------------------------------------------------------------



 



2.   This Amendment to Employment Agreement amends no other terms and provisions
of the Employment Agreement and such terms and provisions remain in full force
and effect.   3.   All capitalized terms contained but not defined herein shall
have the meaning assigned in the Employment Agreement, as amended.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to
Employment Agreement as of the Effective Date.

REMINGTON OIL AND GAS CORPORATION

By:                                                                        

Executive:

                                                                             

